Name: COMMISSION REGULATION (EEC) No 2749/93 of 5 October 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 7. 10 . 93No L 249/2 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2749/93 of 5 October 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p . 6. 7. 10. 93 Official Journal of the European Communities No L 249/3 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59} New Potatoes 3 &gt;75 155 29'00 7' 17 25&gt;02 1033 3 &gt;06 6980 8,05 2,93 1 20 0702 00 9o| Tomatoes 100'05 4047 784^3 192,86 670,84 27072 81,56 182099 216,93 76,01 1.30 0703 10 19 Onions (other than seed) 21,05 870 162,46 40,20 140,17 5787 17,16 39101 45,15 16,41 1.40 0703 20 00 Garlic 82,06 3392 633,22 156,68 546,33 22559 66,91 152400 175,97 63,97 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 160 ex 0704 10 90 1 Cauliflowers 57,81 2331 438,81 113,34 385,48 15133 43,14 104614 127&gt;38 45,06 1.70 0704 20 00 Brussels sprouts 53,72 2 267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 130 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1,110 0705 1 1 9o| Cabbage lettuce (head lettuce) 67,35 2 706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58568 71,55 24,98 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1 150 0707 00 19I Cucumbers 48 &gt;26 1995 372&gt;42 92' 15 321 32 13267 39,35 89632 103,50 37,62 1 160 0708 10 9o[ Peas (Pisum sativum) 201,40 8327 1554,12 384,54 1340,87 55367 164,22 374037 431,90 157,01 1.170 Beans : 1.170.1 1.170.2 0708 20 10 Beans (Phaseolus ssp., vulgaris var. Compressus Savi) 46,71 1879 352,40 91,24 310,36 12464 37,65 83960 102,58 35,810708 20 90 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus 231,71 9580 1787,99 442,41 1542,65 63398 188,94 430322 496,90 180,63spp.) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 617,26 25521 4763,08 1 178,56 4109,52 169688 503,32 1 146347 1323,70 481,20 1.200.2 ex 0709 20 00  other 251,02 10378 1937,01 479,28 1671,23 69007 204,68 466188 538,31 1 95,69 1.210 0709 30 00 Aubergines (egg-plants) 97,14 3 929 762,10 187,25 651,33 26285 79,19 176802 210,62 73,80 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 91,65 3 691 689,40 179,61 604,84 24461 73,57 162068 201,40 7134 lens var. duice) 1.230 0709 51 30 Chantarelles 597,24 24693 4 608,56 1 140,32 3 976,20 164183 486,99 1 109159 1 280,76 465,59 1.240 0709 60 10 Sweet peppers 66,62 2 754 514,11 127,21 443,57 18315 54,32 123734 142,87 51,94 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 71,84 2970 554,37 137,17 478,31 19750 58,58 133424 154,06 56,00 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 52,81 2183 407,52 100,83 351,61 14518 43,06 98081 113,25 41,17 fresh 2.30 ex 0804 30 00 Pineapples, fresh 47,47 1962 366,35 90,65 316,08 13051 38,71 88172 101,81 37,01 240 ex 0804 40 90 1 Avocados&gt; fresh 143,71 5941 1108,93 274,39 956,77 39506 117,18 266891 308,18 112,03 7. 10 . 93No L 249/4 Official Journal of the European Communities Code CN code 1 Description Amount of unit values per 100 kg net 1 ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ : 2.50 ex 0804 50 00 Guavas and mangoes, fresh 109,49 4527 844,91 209,06 728,98 30100 89,28 20334? 234,81 85,36 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 J2   Sanguines and semi-san- 29 84 1207 234,1 6 57,53 200,13 8076 24,33 54325 64,72 22,67 0805 10 31 guines ' 0805 10 41 2.60.2 0805 10 151  Navels, Navelines, Nave 0805 10 25 lates' Satostianas, Venus, 5295 52,95 408,58 101, 09 352,52 14556 43, 17 98335 113,54 41,270805 10 35 Valencia lates, Maltese, 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  Others 43,48 1797 335,54 83,02 289,49 11953 35,45 80755 93,24 33'89 0805 10 49] 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 78,42 3242 605,18 149,74 522,14 21560 63,95 145651 168,18 61,14 2.70.2 ex 0805 20 30  Monreales and Satsumas 69,88 2812 527,21 136,50 464,32 18646 56,33 125606 153,46 53,57 2.70.3 ex 0805 20 50  Mandarins and wilkings 55,37 2289 427,30 105,73 368,67 15223 45,15 102841 118,75 43,17 2.70.4 ex 0805 20 70 ex 0805 20 90 - Tangerines and others 65, «5 2714 506,58 125,34 437,07 18047 53,53 121922 140,78 51,17 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 67,60 2795 521,66 129,07 450,08 18584 55,12 125551 144,97 52,70 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 120,96 5001 933,38 230,95 805,30 33252 98,63 224639 259,39 94,29 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 36,47 1507 281,43 69,63 242,81 10026 29,73 67733 78,21 28,43 2.90.2 ex 0805 40 00  pink 74,81 3093 577,31 142,84 498,09 20567 61,00 138944 160,44 58,32 2.100 0806 10 11 ] 0806 10 15 Table grapes 93,90 3882 724,59 179,29 625,16 25814 76,56 174389 201,37 73,20 0806 10 19 2.110 0807 10 10 Water-melons 11,94 493 92,18 22,81 79,53 3284 9,74 22187 25,61 9,31 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 47,82 1977 369,07 91,32 318,42 13148 39,00 88825 102,56 37,28 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 2.120.2 ex 0807 10 90  other 111,28 4601 858,70 212,47 740,87 30592 90,74 206667 238,64 86,75 2.130 0808 10 91 ] 0808 10 93 Apples 28,34 1 171 218,73 54,12 188,71 7792 23,11 52643 60,78 22,09 0808 10 99 ] 2.140 Pears 2.140.1 0808 20 31 0808 20 35 lÃ ia  ¢ ^as^' (Pyrus pyrifo 69&gt;93 2891 539&gt;67 133 53 455,62 19226 57,02 129884 149,97 54,52 0808 20 39| 2.140.2 0808 20 31 0808 20 35 0ther 37'45 1 543 294'74 71 '40 251 &gt;20 10115 30&gt;82 69271 80&gt;22 28'87 0808 20 39 2.150 0809 10 00 Apricots 247,86 9982 1864,34 485,74 1635,68 66149 198,97 438280 544,67 192,93 2,160 0809 20 9oj Cherries 102&gt;26 4136 802'32 197&gt; 13 685'71 27672 83'37 186134 221 &gt;74 77&gt;70 2.170 ex 0809 30 00 Peaches 59,46 2458 458,88 113,54 395,91 16348 48,49 110441 127,52 46,36 7. 10 . 93 Official Journal of the European Communities No L 249/5 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 77,86 3209 612,64 148,42 522,15 21024 64,08 143986 166,75 60,02 2190 0809 40 191 Plums 844 5 3 479 649,39 160'68 560'28 23135 68'62 156291 180 &gt;47 65'60 2200 0810 10 90| Strawberries 251 '63 10291 1965'76 481,46 1 680,79 69242 207,05 465681 540,75 195,23 2.205 0810 20 10 Raspberries 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 127,09 5254 980,72 242,66 846,15 34939 103,63 236035 272,55 99,08 Planch.^ 2.230 ex 0810 90 80 Pomegranates 125,49 5188 968,40 239,61 835,52 34500 102,33 233070 269,12 97,83 2.240 ex 0810 90 80 Khakis (including Sharon 270,56 11186 2 087,80 516,59 1 801,32 74379 220,62 502478 580,22 210,92 fruit) 2.250 ex 0810 90 30, Lychees 507,61 20760 3965,47 971,23 3390,61 139681 417,68 939404 1 090,83 393,84